Citation Nr: 1009564	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
November 1956.  He died in July 2003, and the appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2009, the appellant testified before the 
undersigned sitting at the Muskogee, Oklahoma RO.  A 
transcript of the hearing is of record.

The issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.




FINDING OF FACT

1.  The Veteran died on July [redacted], 2003; the death certificate 
listed the cause of death as end-stage nonsmall cell lung 
cancer (NSCLC) of 6 months duration.  Other significant 
conditions which did not directly contribute to death 
included alcoholism and cervical radiculopathy.  

2.  VA physicians failed to timely diagnose the Veteran with 
Stage IIB NSCLC in July 2001, but such failure to timely 
diagnose and treat the Veteran did not result in additional 
disability or hasten his death.

3.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss evaluated as 50 
percent disabling; and a fractured nose with a septectomy 
evaluated as 30 percent disabling. The Veteran's combined 
schedular evaluation was 70 percent from April 21, 1997.  
Individual unemployability was granted as of October 9, 1997.

4.  The Veteran's NSCLC first manifested many years after 
service, and the cause of his death is not shown to have 
first manifested in service, to result from an event in 
service or to be otherwise causally related to, or aggravated 
by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 
(2009).

2.  The criteria for entitlement to service connection for 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC may be awarded to a Veteran's spouse for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the Veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Service-
connected disabilities of a static nature involving muscular 
or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110 and § 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Certain chronic diseases, such as a malignant tumor, which 
manifest to a degree of 10 percent or more within one year 
from separation from active service may be service connected 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Under 38 U.S.C.A. § 1151, when a Veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service-connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the appellant's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a Veteran's death 
was not service-connected, provided that the Veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his or her death.

The appellant filed her claim for DIC benefits in 2003.  This 
was after VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to 
restrict the award of DIC benefits to cases where the 
Veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for CUE in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  

The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility, which was a Court-created concept 
subject to extensive litigation.  See Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998).  Notably, the Court 
of Appeals for the Federal Circuit has held that the 
amendment to 38 C.F.R. § 3.22 in January 2000 applies to DIC 
claims filed prior to the amendment.  Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 
U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (declining to adopt the treating physician rule 
for adjudicating VA benefits).  Regardless of the source, an 
examination report must minimally meet the requirement of 
being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. 
§ 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

I.  DIC under 38 U.S.C.A. § 1151

The appellant primarily argues entitlement to DIC on the 
basis that the failure of VA physicians to timely diagnose 
and treat the Veteran's lung cancer hastened his death.  The 
appellant's claim has some merit.  In this respect, the 
evidence establishes that VA physicians failed to timely 
diagnose the Veteran with Stage IIB NSCLC in July 2001.  
However, the preponderance of the evidence establishes that 
such failure to timely diagnose and treat the Veteran did not 
result in additional disability or hasten the Veteran's 
death.

The Veteran died on July [redacted], 2003, at the age of 72.  His 
death certificate identifies the cause of his death as end-
stage NSCLC with the approximate interval between onset and 
death as 6 months.  Other significant conditions, which did 
not directly contribute to his death, included alcoholism and 
cervical radiculopathy.

In pertinent part, the Veteran was admitted to St. Anthony 
Hospital on July 3, 2001 after a falling injury resulting in 
unconsciousness.  An extensive evaluation did not find a 
definitive answer for the Veteran's fall with syncope, 
although potential considerations included alcohol intake 
(Veteran had a blood alcohol level of 65 at the time of 
admission), an elevated Tegretol level, or simply a loss of 
balance.  A chest X-ray examination demonstrated an 
abnormality in the right mid lung, described as a possible 
infiltrate or scarring.  A computed tomography (CT) scan 
indicated that, at the approximate level of the right 
pulmonary artery, there was a stellate to "puckered" 
radiodensity located in the right upper lobe associated with 
a focally thickened pleural component.  This abnormality had 
characteristics compatible with atelectasis scarring, but 
differential diagnostic impressions included sequelae from a 
prior inflammatory bout or a neoplastic process.

On July 11, 2001, the Veteran underwent a follow-up 
appointment at the Oklahoma City VAMC for his recent syncope 
episode.  The examiner reviewed the St. Anthony records, 
noting that the Veteran had hyponatremia (127) and an 
elevated Tegretol level.  Otherwise, the VA examiner 
indicated that the Veteran "had normal C spine X-rays, CT 
head and neck, wrist X-rays, EEG, ECG, Telemetry.  MRI neck 
revealed chronic stenosis C3-C4 ... Feeling syncope may have 
been due to alcohol or too much Tegretol at home."  No 
mention was made of the chest abnormality detected by the X-
ray and CT scan.

On July 23, 2001, the Veteran requested a change of his 
primary VA physician based upon his complaint of a lack of 
ability to communicate with his VA physician and to receive 
adequate assurance that his follow-up examinations were 
complete.

On August 8, 2001, the Veteran presented to VA with complaint 
of bilateral arm pain as well as chest wall pain.  At that 
time, the Veteran was found to have a dermatoid cyst in the 
area of his chest pain.  He was referred for cyst drainage as 
well as a neurosurgery consultation for possibility of spinal 
stenosis.  The Veteran indicated dissatisfaction with his VA 
care.

An August 21, 2001 VA consultation indicated an assessment of 
cervical radiculopathy which accounted for the Veteran's 
right shoulder pain which radiated to his arm, forearm and 
hand.  On that day, a cervical spine X-ray was interpreted as 
showing the suggestion of a possible infiltrate in the right 
mid field lung.  A chest X-ray was suggested.

An October 3, 2001 VA consultation noted the Veteran's 
continued complaints of pain his neck which radiated to his 
right arm and hand.  He was still awaiting a neurosurgical 
consultation.  In November 2001, the Veteran was prescribed a 
cervical collar.

On December 3, 2001, the Veteran was admitted to VA on an 
emergency basis due to complaint of chest pain with 
"rattling" and productive cough.  A chest X-ray was 
interpreted as showing a right perihilar mass extending 
anteriorly into the right upper lobe, which was relatively 
ill-defined and in all probability represented a malignancy.  
The examiner indicated an impression of probable carcinoma in 
the right hilum extending into the right upper lobe.  A CT 
scan of the thorax found a pleural-based lesion in the 
inferior right chest wall measuring 12.0 cm in width with 
destruction of the ribs and soft tissues with adjacent 
pleural thickening and pleural reaction.  There were also 
multiple hypodense areas in the liver deemed consistent with 
benign liver cysts.  The radiologist provided relevant 
impressions of 1) lesion of right anterior chest wall with 
associated bony and soft tissue destruction with differential 
diagnoses of actinomycosis, primary tumor and osteomyelitis, 
2) large right atypical pleural effusion, and 3) severe 
emphysema.

Thereafter, the Veteran underwent CT-guided biopsy which 
returned a diagnosis of NSCLC.  Following hematology and 
oncology consultation on December 14, 2001, the Veteran was 
started on chemotherapy with paclitaxel and carbopatin.  
Notably, the Veteran and his spouse were advised of the 
possible treatment modalities and potential side effects.  It 
was further noted that radiation therapy (XRT) therapy was 
for consideration, depending upon the Veteran's response to 
chemotherapy.  Importantly, VA examiner's determined that the 
Veteran was not a surgical candidate due to infiltration of 
the chest wall, for what they termed Stage IIIB cancer.  
Additionally, the Veteran's right pleural effusion was tapped 
which was followed by a small pneumothorax that resolved 
without intervention the next day.

A July 2002 new patient evaluation report from Dr. J.W.H., of 
Cancer Care Associates, noted that the Veteran had a history 
of pain in his right arm and chest since July 2001.  It was 
noted that the Veteran had a CT scan performed at St. 
Anthony's Hospital was strongly suggestive of a right lung 
tumor, but that it was unclear "what the delay was" in 
diagnosing the tumor.

Evaluations from Dr. J.W.H. in August and September 2002 
included the Veteran's assertions that he had no discussion 
with VA physician's concerning radiation therapy.  At that 
time, it was noted that radiologic studies were significant 
only for concern of positive bone scan findings in August 
2002 showing multiple areas of uptake suspicious for 
metastatic disease as well as abnormality in the cervical 
spine by magnetic resonance imaging (MRI) scan, which could 
represent either metastatic disease or possibly multiple 
lesions due to old trauma.  The Veteran was referred for a 
positron-emission tomography (PET) scan for consideration of 
potential radiation treatment.

A PET scan performed by VA in October 2002 showed residual 
tumor uptake in the right lung out to the chest wall.  The 
Veteran subsequently underwent XRT therapy.

A February 2003 VA oncology consultation noted that the 
Veteran was Stage IIIB, NSCLC, status post chemotherapy and 
XRT, which had a survival rate on the order of 7 to 11 months 
with a one year survival rate of approximately 35% and a 5-
year survival rate less than 5%.  It was noted that the 
Veteran had already lived longer than the median, and that 
one could not predict his time left to live.  Given his 
complications and performance status, a rough estimate of 4-8 
months was deemed likely but the examiner could not be sure.  
At that time, a decision was made to provide no further 
chemotherapy treatment.  Additionally, the Veteran was not 
deemed a surgical candidate for surgically performed 
pleurodesis.

In April 2003, the Veteran was diagnosed with recurrent NSCLC 
with metastasis to the liver.  He also manifested recurrent 
exudative pleural effusion.  It was noted that the Veteran's 
performance status precluded chemotherapy for palliation.  
The Veteran was amenable to discussing pleurdesis/poudrage 
treatment, but did not want to be resuscitated or intubated.  
He later declined further interventions.

As indicated above, the Veteran died on July [redacted], 2003 as a 
result of NSCLC.

In December 2007, a VA staff oncologist reviewed the claims 
folder and provided the following opinion:

[The Veteran] (DOB 8/[redacted]/1931) was a patient in 
the primary care clinic of Dr. John Harvey at the 
Oklahoma City Dept. of Veterans Affairs Medical 
Center.  He had significant past medical history 
of bipolar disorder, emphysema and alcoholism.  
He had recurrent episodes of falls that were 
thought to be related to his drinking.  The 
patient complained of pain in the area described 
as "right interscapular area" during a visit on 
6/22/01, at which time he was also found to have 
a sebaceous cyst on "right upper posterior 
thorax."  He was referred to surgery for consult.

The patient subsequently fell at his house and 
was taken to St. Anthony hospital in Oklahoma 
City where he was found to have a high level of 
alcohol, hyponatremia, and elevated tegretol 
levels.  His fall and loss of consciousness were 
thought to be related to alcohol intoxication.  
On work-up x-rays showed an "infiltrate in the 
right mid lung" on 7/3/01, later he had a CT scan 
at St. Anthony Hospital on 7/9/01 that showed by 
report "at the approximate level of the right 
pulmonary artery, there is a stellate 
radiodensity located in the upper lobe associated 
with a focally thickened pleural component."  The 
radiology report indicated that a neoplastic 
process must be within the differential.  The 
report also indicated the presence of a single 
subcentimeter rounded area of decreased 
attenuation located in the posterior segment of 
the right hepatic lobe.

Patient was seen at the VA in Oklahoma City by 
Dr. John Harvey on 7/13/01 for follow-up and the 
records of his previous accident were requested.  
The patient was seen again in clinic on 7/17/01 
and a note by Dr. Harvey said:

Pt here with med records from St. Anthony 
Hosp.
fall was described with imp def suncope.  
Had hyponatremia (127), elevated Tegretol 
level, which resolved on same dose in hosp., 
had normal C spine X-rays, CT head and neck, 
wrist X-rays, EEG, ECG, Telemetry.  MRI neck 
revealed chronic stenosis C3-C4.  Disch meds 
- Lisinopril, 5 mg daily; Pepcid, 20 mg bid; 
Tegretol, 400 mg bid; Valium, 5 mg tid.  
Feeling syncope may have been due to alcohol 
or too much Tegretol at home.

This last note and following notes did not 
comment on the lung density.  The patient 
continued to complain of chest wall, shoulder and 
arm pain and later changed his primary care 
provider at VA, and was subsequently seen in 
August and October 2001.

The patient presented to the ER at the Oklahoma 
City VA Medical Center on 12/03/01 for shortness 
of breath.  He refused admission and was later 
admitted on 12/07/01 with increased shortness of 
breath.  His CT scan at admission showed "a 
lesion of right anterior chest wall with bony and 
soft tissue destruction, large right pleural 
effusion, severe emphysematous changes, and two 
sharply circumscribed hypodense areas measuring 
1.0 cm and 2.0 cm, nonenhancing, likely 
representing benign liver cysts."

On 12/10/01 he underwent fine needle biopsy of 
the lung lesion and pathology showed "non small 
cell lung cancer, poorly differentiated."

The patient was treated with palliative 
chemotherapy, followed by palliative radiation 
therapy.  His cancer later progressed and a CT 
scan on 4/8/03 showed "a large right pleural 
effusion, small left pleural effusion, areas of 
low attenuation within the liver in segments 8, 
4B and 5, this most likely represents metastatic 
disease."  The patient died on 7/12/03.  The 
medical records contained in the c-file were 
reviewed to prepare this report.

A review of the CT scan from St. Anthony Hospital 
dated July 9, 2001 showed a lung lesion, as 
described in the report, but there was additional 
evidence for this lesion invading the chest wall 
and rib.  A diagnosis based on these radiographic 
findings should have been cancer until proven 
otherwise.

Therefore, the CT scan from July 2001 indicated 
that the patient had cancer invading the chest 
wall and the stage at that time would have been 
staged as T3 NX MX (at least IIB).

Patients with clinical stage IIB are considered 
"technically resectable" but not all are 
candidates for resection.  Pulmonary impairment 
is a contraindication to lung resection in some 
patients, and previously unsuspected spread of 
disease is sometimes discovered at the time of 
surgery, which precludes complete extirpation of 
tumor (i.e., pathologic-surgical stage 
migration).

This patient was elderly with severe 
emphysematous changes on CT scan who had long 
history of alcoholism.  He would have needed a 
thorough work-up to determine if he was a 
surgical candidate, and if he had surgery, there 
is a medically likely chance that the tumor could 
have already spread to the lymph nodes and been 
surgically unresectable.

In addition, the patient had factors that put him 
at risk for recurrence.  For example, the grade 
of his tumor was "poorly differentiated non small 
cell lung cancer" and the recurrence rate for 
these tumors is higher than patients with other 
types of lung cancer (e.g., squamous cell 
carcinoma).  The degree of tumor differentiation 
has been reported in the literature to be a 
powerful predictor of survival in some studies of 
resectable NSCLC.

Finally, in a large review in the literature, 
patients with a similar stage who underwent 
surgery had only 22% 5-year survival rates which 
means that 78% of these patients expired within 5 
years of surgery.  Considering the comorbidities 
in this case, and the patient's age, it is my 
opinion that he would have been very unlikely to 
fall into the 22% category.  Based on that 
assessment, and recognizing that it is difficult 
to predict how he might have done should his 
cancer been acted upon when the CT scan of his 
chest was first performed at St. Anthony 
Hospital, it is my further opinion that the 
patient's death was not hastened as a result of 
this tumor not being diagnosed in July 2001.

Additional evidence of record includes arguments made by the 
appellant, as well as the Veteran during his lifetime.  The 
Veteran argued that VA did not provide him proper care, and 
referred to instances of pleural effusion as evidencing bad 
care.  The appellant has cited and numbered various documents 
which she alleges demonstrates that VA failed to diagnose the 
Veteran's NSCLC as far back as 1997.  She alleges that, had 
the Veteran received more timely care such as chemotherapy in 
July 2001 rather than December 2001 or a surgical tumor 
resection, he may have survived past the 10 year NSCLC 
window, which would also allow entitlement to DIC under 
38 U.S.C.A. § 1318.  

The appellant further asserts that the failure of VA to 
provide timely care caused the Veteran to needlessly suffer.  
It is further argued that the Veteran's service-connected 
fractured nose with septectomy may have contributed to the 
cause of his death and/or limited his treatment options for 
NSCLC.

In support of her arguments, the appellant has submitted 
materials from THE MERCK MANUAL regarding lung carcinoma and 
survivability rates.  Notably, the greatest risk factor for 
lung cancer concerned a history of cigarette smoking, which 
accounted for 85% of the cases.  The cause of lung cancer in 
the remaining 15% of cases was unknown, but factors included 
environmental exposures to asbestos, radiation, arsenic, 
chromates, nickel, chlormethyl ethers, mustard gas and coke-
oven emissions.  

The clinical behavior of NSCLC was variable and depended upon 
histologic type, but about 40% of patients had metastatic 
disease outside of the chest at the time of diagnosis.  
Overall, it was noted that about 25% of lung cancers were 
asymptomatic and detected incidentally with chest imaging.  
The overall prognosis for lung cancer was deemed "poor."  
The 5-year survival of patients with NSCLC varied by stage, 
from 60 to 70% for patients with stage I disease to < 1% for 
patients with stage IV disease.  The median survival for 
treated metastatic NSCLC was about 9 months, as compared to 6 
months when untreated.  There was evidence for improved 
survival for patients with early-stage disease when platinum-
based chemotherapy regimens were used after surgical 
resection.  

However, the type of treatment varied by cell type and by 
stage of disease.  Furthermore, many factors not related to 
the tumor affected treatment choices which may lead a lesser 
treatment even if a more aggressive therapy might technically 
be possible.  Some of those factors included poor 
cardiopulmonary reserve, undernutrition, frailty or poor 
physical performance status, and comorbidities such as 
cytopenias, psychiatric illness, or cognitive illness.  
Survival rates for various stages were provided in Table 3.  

On review of the entire evidentiary record, the Board first 
finds that VA physicians failed to timely diagnose the 
Veteran with Stage IIB NSCLC in July 2001.  This finding is 
premised upon the opinion of the December 2007 VA Staff 
Oncologist who reviewed the entire evidentiary record and 
provided an extensive and well reasoned analysis in this 
case.  It is also consistent with the comments by Dr. J.W.H.  
The Board finds no significant factual errors in this 
analysis.

The Board is cognizant of the appellant's argument that the 
Veteran manifested NSCLC much earlier than July 2001, based 
upon reference to a 1997 VA chest X-ray examination, pain in 
the right T5 distribution in 1998 and the Veteran's wheezing 
symptoms in 2000.  See Appellant's statement received in 
April 2004 with attached documents.  The Board finds nothing 
in these records demonstrating that the Veteran's NSCLC had 
been manifest at that time.  Overall, the Board places 
greater probative weight to the opinion of the VA Staff 
Oncologist who has greater expertise in diagnosing when NSCLC 
should have been first diagnosed than the appellant's lay 
opinion in this matter.

The Board next finds, by a preponderance of the evidence, 
that the failure of VA physicians to timely diagnose the 
Veteran with Stage IIB NSCLC in July 2001 did not result in 
additional disability or hasten the Veteran's death.  The 
most persuasive and probative evidence in this matter 
consists of the December 2007 opinion from the VA Staff 
Oncologist.  

First, the Board notes that this examiner conceded VA 
negligence in failing to timely diagnose and there does not 
appear to be any basis for bias concerns. 

Second, the examiner thoughtfully and comprehensively 
evaluated the relevant evidentiary record in providing his 
medical judgment that the failure of VA physicians to timely 
diagnose the Veteran with Stage IIB NSCLC in July 2001 did 
not result in additional disability or hasten the Veteran's 
death.  This examiner staged the NSCLC disease level at the 
time of VA's failure to diagnose, discussed the differing 
treatment modalities, discussed factors particular to the 
Veteran as to why he was not a good candidate for surgical 
tumor resection, discussed the recurrence rate for the 
Veteran's type of cancer tumor and its implications regarding 
survival rates, and discussed findings from a large review of 
the literature.

In short, the VA Staff Oncologist found that, considering all 
of these factors, the Veteran would have been "very 
unlikely" to even be considered as among the 5 year survival 
rate population even if tumor resection surgery had been 
performed.  The examiner further opined that the Veteran's 
death was not hastened as a result of his tumor not being 
diagnosed in July 2001, while honestly recognizing the 
difficulties in making predictions in this matter. 

The Board finds that the VA Staff Oncologist's opinion 
greatly outweighs the lay contentions in this case, as it is 
based upon a greater level of expertise in a very technical 
subject matter area with a more complete analysis of the 
facts.  The Board acknowledges the evidentiary value of the 
THE MERCK MANUAL provisions, but they only speak to survival 
rates in general terms and itself notes many variables which 
affect the survivability predictions.  In any event, the VA 
Staff Oncologist discussed those very same survivor rates and 
variables based upon the specific facts of this case.

The Board also acknowledges the argument by the appellant and 
her representative that the VA Staff Oncologist is providing 
a speculative opinion by "predicting" the future mortality 
of the Veteran by resort to statistical data of 
survivability.  It is further noted that it is virtually 
impossible for any physician to determine with any certainty 
the Veteran's survival rate.  

The Board first notes that the appellant's main argument is 
premised upon using such statistics in her favor.  According 
to the VA staff oncologist, the Veteran's Stage IIB NCSLC, 
even if it had been aggressively treated, only provided a 5-
year survival rate of 22% which does not allow for 
application of the benefit of the doubt (probability of 50 
percent or greater).

The Board next notes that the appellant bears the burden of 
proof in this case.  38 U.S.C.A. § 5107.  It is clear from 
the opinion of the VA staff oncologist, and February 2003 VA 
treating oncologist, that the state of medical science is 
unable to predict with certainty the survival rate of a 
particular patient.  In February 2003, the VA treating 
oncologist noted that the Veteran had lived longer than the 
expected median survival rate and roughly estimated the 
Veteran's life expectancy as 4-8 months at that time.  The 
Veteran lived slightly less than 4 months after that opinion.  
The Board further notes that there has been no showing that 
the Veteran's service-connected fractured nose with 
septectomy played any role in limiting the Veteran's 
treatment choices.

In short, the Board relies on the best medical opinion to be 
obtained on a particular matter.  Clearly, it is well 
recognized that similarly qualified physician's can have 
equally valid reasons for coming to different conclusions.  
In this case, there is no contrary opinion.  At the November 
2009 hearing, the appellant was invited to submit a rebuttal 
opinion but no further evidence has been provided.

Overall, the Board finds that VA physicians failed to timely 
diagnose the Veteran with Stage IIB NSCLC in July 2001, but 
that such failure to timely diagnose and treat the Veteran 
did not result in additional disability or hasten his death.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Service connection for cause of death

The appellant secondarily alleges that service connection is 
warranted for the cause of the Veteran's death.  The 
appellant argues that the Veteran was treated for pleurisy 
during service, and that the Veteran's service-connected 
fracture nose with septectomy may have helped contribute to 
the cause of his death.

As noted above, the Veteran died on July [redacted], 2003.  The death 
certificate indicates that the immediate cause of death was 
end-stage NSCLC of 6 months duration.  Other significant 
conditions which did not directly contribute to death 
included alcoholism and cervical radiculopathy.

The available STRs do reflect his treatment for acute 
pleurisy in the left lower lung field in 1951.  He had no 
further pulmonary symptomatology for the remaining period of 
active service.  It is not contended, or shown, that lung 
cancer, a chronic pulmonary disorder or cervical spine 
disability manifested during service.  The Veteran's October 
1956 separation examination noted a history of "[w]hooping 
cough" with no complications (comp) or sequelae (seq).  A 
chest X-ray examination was interpreted as normal, and 
clinical examination indicated normal clinical findings for 
the lungs and chest.

Overall, the STRs provide strong evidence against this claim 
showing an acute infectious process of the Veteran's left 
lower lung in 1951 which, by X-ray and physical examination 
at the time of service discharge, reflected no complications, 
sequelae or abnormal findings.

The Board next notes that the appellant does not contend, and 
the evidence does not suggest, that the Veteran demonstrated 
any clinical manifestations of lung cancer or cervical spine 
disability within the first postservice year.  Thus, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.

Additionally, the post-service medical evidence does not show 
any lay or medical evidence of persistent and/or recurrent 
pulmonary and/or cervical spine symptoms since service.  
Thus, there is no continuity of lung cancer or cervical spine 
symptomatology demonstrated either by the documented clinical 
records or the lay statements.

Notably, to the extent that alcoholism played any role in the 
Veteran's death, direct service connection may not be granted 
for a disability that arises from a Veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110; Allen (William F.) v. 
Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court 
did hold that section 1110 allows for alcohol abuse 
disability under one circumstance, when such disability 
arises "secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder."  Id. at 1378.  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss evaluated as 50 percent 
disabling; and, a fractured nose with a septectomy evaluated 
as 30 percent disabling.  The Veteran's combined schedular 
evaluation was 70 percent from April 21, 1997.  Individual 
unemployability was granted as of October 9, 1997.  There is 
no argument or showing that the Veteran's alcoholism resulted 
from service-connected hearing loss and/or fractured nose 
with septectomy.

The Board next notes that there is no basis for finding that 
the Veteran's NSCLC and/or cervical spine disability was 
causally related to the Veteran's service.  Moreover, there 
is no competent evidence of record suggesting a relationship 
between the cause of the Veteran's death and service and/or 
service-connected disability.

Post service records reveal an initial diagnosis of lung 
cancer in December 2001, or 45 years after service.  At best, 
the appellant alleges sufficient symptomatology to diagnose 
NSCLC in 1997, which is still many years after service.  The 
appellant's argument indicated that it may be plausible to 
conclude that the Veteran's breathing difficulties due to 
service-connected fractured nose with septeptectomy may have 
played a role in his death.  However, the Board finds no 
factual basis, lay or medical, which indicates that the 
Veteran's service-connected disability contributed to his 
death in any way.  The Veteran died of NSCLC which had 
metastacized, and the breathing difficulties experienced by 
the Veteran related to recurrent pleural effusions which 
sometime required placement of a chest tube.

While the appellant may believe that the Veteran's terminal 
lung cancer was due to his active service and/or that his 
death was caused or aggravated by service and/or service-
connected disability, the question of etiology involves 
complex medical issues which she, as a layperson, is not 
competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The treatise material of record provides 
many potential causes of lung cancer in general, but there is 
no showing that any of those causes can be attributable to 
service.  The competent medical evidence, which include STRs, 
outweigh the lay contentions in this case.

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death, 
for which service connection should have been established, or 
that death was caused or aggravated by a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54- 56 (1990).




III.  The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court 
expanded the VCAA notice requirements for DIC claims.  In 
Hupp, the Court held that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

The appellant filed her DIC claim in August 2003.  A pre-
adjudicatory RO letter dated August 2003 advised the 
appellant of the types of evidence and/or information deemed 
necessary to substantiate a typical DIC claim under 
38 U.S.C.A. § 1310 as well as the relative duties on the part 
of the appellant and VA in developing her claim.

Clearly, this notice letter did not specifically inform the 
appellant that the Veteran was service-connected for hearing 
loss and residuals of nose fracture.  However, the appellant 
is clearly aware of this fact and the evidentiary 
requirements necessary to substantiate this aspect of her 
claim.  Notably, the appellant has raised a claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 based 
upon particular knowledge of the Veteran's service-connected 
disability ratings and effective dates of awards.  
Additionally, at the November 2009 hearing, the appellant's 
representative argued that the nose fracture residuals may 
have caused or contributed to the cause of death.

On the facts of this case, the Board finds that any VCAA 
notice error involving the Hupp requirements did not affect 
the essential fairness of the adjudication as VA has 
attempted to obtain all relevant evidence and a reasonable 
person could be expected to understand from the notices what 
was needed.  Again, the Board must stress that the actions of 
the appellant demonstrate her awareness of the evidentiary 
requirements.

With respect to the DIC claim under 38 U.S.C.A. § 1151, the 
appellant first raised this "theory" after the initial 
adjudication.  At least, the RO appears to have treated the 
1151 claim as a separate theory rather than a separate claim.  
See Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  The Board notes many procedural abnormalities 
regarding the treatment of claims versus theories, and 
whether a particular claim or theory has been abandoned.  
Given the pro-claimant VA system, the Board has accepted all 
the arguments advanced by the appellant has part and parcel 
of the DIC claim being sought on appeal.  

Notably, an April 2006 RO letter advised the appellant of the 
types of evidence and/or information deemed necessary to 
substantiate an 1151 claim as well as the relative duties on 
the part of the appellant and VA in developing her claim.  
Notably, the notice letter was provided prior to the initial 
adjudication of the 1151 "theory."

To the extent there is any notice error on the 1151 claim, 
the Board again finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication as VA has 
attempted to obtain all relevant evidence, obtained a medical 
opinion, and the appellant has provided fairly sophisticated 
arguments in advancing her claim, to include cancer survival 
statistics published in THE MERCK MANUAL.  Thus, the 
appellant has demonstrated her awareness of the evidentiary 
requirements.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's STRs are associated with the 
claims folder, and the RO secured all available VA and 
private treatment records.  The appellant's representative 
has argued that VA has a duty to obtain VA quality assurance 
records.  The Board notes that VA is not permitted to 
disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. 
§ 5705.  As records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and United 
States Court of Appeals for Veterans Claims (Court) case law, 
the VA Office of the General Counsel has determined that 
Congress intended the privilege to apply to prevent VA from 
obtaining and using these records where doing so would 
inevitably entail disclosure.  See also Loving v. Nicholson, 
19 Vet. App. 96 (2005). 

Further, VA Adjudication Procedures Manual M21-1, Chapter 22, 
paragraph 3, pertaining to the development of the evidence 
relating to claims under 38 U.S.C.A. § 1151, expressly states 
that quality-assurance investigative reports should not be 
requested and that copies should not be filed in a claimant's 
claims folder.  The manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  Accordingly, the Board is bound 
to follow VA policy which specifically bars from requesting 
the VAMC medical quality assurance records that the 
appellant's representative has requested. 

In any event, the Board notes that the duty to assist is not 
boundless in its scope and only pertains relevant federal 
records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
There is no dispute in this case that VA failed to timely 
diagnose the Veteran, and there is also no dispute as to the 
type of care received.  The only issue for consideration is 
whether the untimely diagnosis and treatment resulted in any 
additional disability or hastened the Veteran's death.  There 
is no showing that VA quality assurance records would have 
any bearing or relevance on this question specific to the 
circumstances of this case.  

For the reasons expressed above, the Board finds that there 
is no duty to obtain VA quality assurance records on the 
particular facts of this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  With respect to the 1151 claim, the RO 
obtained opinion from a VA Staff Oncologist, which is clearly 
the appropriate medical specialty for the issue at hand.  The 
Board finds that this examiner has provided a comprehensive 
and thoughtful analysis which relies on an accurate factual 
basis and accepted medical principles.

As noted above, the Board is highly cognizant of the 
appellant's allegations of examination insufficiency, 
primarily regarding the "predictive" nature of determining 
the Veteran's potential life expectancy and use of 
statistics.  However, the Board can find no fault with the 
opinion which honestly admits the limitations of medical 
science in answering the question at hand.  Again, the Board 
reiterates that the appellant bears the burden of proof in 
this case, and that she has been invited to submit a rebuttal 
opinion.  The Board does not find any reasonable basis to 
order another examination opinion as the opinion before it is 
perfectly adequate to decide the case.

With respect to the claim for benefits under 38 U.S.C.A. 
§ 1310, the appellant has provided very little argument in 
support of this claim.  On the record before it, the Board 
finds no evidence of inservice event, continuity of 
symptomatology or medical opinion which suggests the onset or 
nexus of the Veteran's cause of death to service.  
Furthermore, the Board finds that the appellant's mere lay 
allegation that the Veteran's fractured nose residuals may 
have played a role in his death, or that an instance of acute 
left pleurisy in service bears any relationship to NSCLC, 
failes to raise a reasonable possibility of substantiating 
the claim.  As such, the Board finds that medical opinion on 
the cause of death issue is not warranted.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied. 


REMAND

The appellant next contends that she is entitled to DIC 
benefits under 38 U.S.C.A. § 1318 as the Veteran should have 
been rated as 100 percent disabling for the 10 year period 
prior to his death.  Alternatively, she contends that, but 
for VA's failure to properly treat NSCLC, the Veteran would 
have survived long enough to establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.

The Board has addressed the claim of DIC benefits under 
38 U.S.C.A. § 1151 in the decision above, and need not 
further address the argument that the Veteran would be 
entitled to benefits under 38 U.S.C.A. § 1318 but for 
improper VA care.

The other theory advanced by the appellant is difficult to 
discern.  In an April 2004 statement, the appellant appears 
to allege that the RO committed clear and unmistakable errors 
(CUE) directed towards a June 1998 rating decision, by 
failing to adjudicate pending applications to reopen claims 
of service connection for a psychiatric disorder and a 
stomach condition; failing to recognize a claim of service 
connection for residuals of a fractured nose, and failing to 
provide adequate examinations to properly evaluate and rate 
service-connected bilateral hearing loss.

Importantly, the appellant refers to a VA Form 21-4138 
submitted by the Veteran on March 4, 1988 wherein the Veteran 
referenced breaking his nose during service, and that 
residuals of that fracture included possible inner ear 
damage.  It is argued that the RO committed CUE by not 
adjudicating a service connection claim for residuals of 
broken nose in June 1998, and that the assignable rating may 
have a bearing on the 38 U.S.C.A. § 1318 claim.

In an October 2004 rating decision, the RO peripherally 
addressed the appellant's CUE allegations.  However, the RO 
did not specifically address the CUE allegations raised by 
the appellant concerning (1) whether the RO committed CUE in 
a June 1998 rating decision by failing to adjudicate a 
service connection claim for residuals of broken nose, 
allegedly filed on March 4, 1988; 2) whether the RO committed 
CUE in a June 1998 rating decision by failing to adjudicate 
pending applications to reopen claims of service connection 
for a psychiatric disorder and a stomach condition; and 
whether the RO committed CUE in a June 1988 rating decision 
by failing to provide adequate examinations to properly 
evaluate and rate service-connected bilateral hearing loss.

Prior to any further adjudication of the claim for DIC 
benefits under 38 U.S.C.A. § 1318, the Board finds that the 
RO should specifically address the appellant's CUE 
allegations.  Notably, each CUE allegation is deemed a 
separate claim for VA adjudication purposes.  Andre v. 
Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002). 

Accordingly, this claim is REMANDED for the following action:

1.  Readjudicate the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 which 
specifically addresses the following CUE 
allegations raised by the appellant concerning 
(1) whether the RO committed CUE in a June 1998 
rating decision by failing to adjudicate a 
service connection claim for residuals of 
broken nose, allegedly filed on March 4, 1988; 
2) whether the RO committed CUE in a June 1998 
rating decision by failing to adjudicate 
pending applications to reopen claims of 
service connection for a psychiatric disorder 
and a stomach condition; and 3) whether the RO 
committed CUE in a June 1988 rating decision by 
failing to provide adequate examinations to 
properly evaluate and rate service-connected 
bilateral hearing loss.

2.  If any benefit on appeal remains denied, 
the appellant and her representative should be 
furnished a supplemental statement of the case 
and an appropriate period of time to respond.

The claimant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


